 498DECISIONSOF NATIONALLABOR RELATIONS BOARDValley Mold Company, Inc.andDistrictLodge No. 13of the International Association of Machinists andAerospace Workers,AFL-CIO. Cases 9-CA-5745and 9-CA-5811June 24, 1971DECISION AND ORDERBY MEMBERS FANNING,JENKINS, ANDKENNEDYOn January 20, 1971, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that Respondent has engaged in and was engag-ing in certain unfair labor practices alleged in the com-plaints and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in otherunfair labor practices alleged in the complaint andrecommended dismissal of those allegations. There-after the General Counsel filed limited exceptions to theTrial Examiner's Decision and a supporting brief. Re-spondent filed cross-exceptions and a supporting brief,and a request for oral argument.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings by the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptionsand briefs, and the entire record in this proceeding andfinds merit in the General Counsel's exceptions. Ac-cordingly, the Board adopts only those findings,' con-clusions,, and recommendations of the Trial Examinerconsistent with this Decision and Order.The complaints allege that Respondent violated Sec-tion 8(a)(1) of the Act by interrogating employees con-cerning their union membership and activities, keepingunder surveillance union meeting places and activitiesof its employees, and threatening that the plant wouldclose if the employees did not refrain from becomingmembers of the Union. The complaints, as amended atthe hearing, further allege that Respondent violatedSection 8(a)(3) of the Act by laying off 17 named em-ployees during the period of June 23, 1970, to June 29,1970; discharging named employees on August 14,1970; and discharging named employees on August 15,1970.The Trial Examiner found Respondent did engage ininterrogation, surveillance, and threats in violation ofSection 8(a)(1) as alleged and discharged five em-ployees for leaving work on August 15, 1970, in viola-tion of Section 8(a)(3). He dismissed the remainder ofthe complaint.The General Counsel urges that the Trial Examinererred in viewing the June 234 layoffs and the August 14discharges in isolation, rather than as a continuouseffort on the part of Respondent to interfere with therights of its employees, and excepts to the Trial Ex-aminer's failure to find that those events also violatedSection 8(a)(3) and (1) of the Act.A chronology of events occuring after the Union'sorganizational campaign began is set forth below. Someof the details of these events are more fully set forth inthe Trial Examiner's Decision, but some are not setforth at all.On June 11, employee Evelyn Good was questionedas to Englewood employee union activities by Brook-field Plant Manager Hall during a 45-minute automo-bile ride.' She was informed that if the Union came in,the plant doors would close.On June 12, Hall interrogated employee JuanitaEvans about union activity. She was informed that shewould be out of a job if the Unioncame in.On June 12, the Union filed an RC petition.On June 19, employees Mary Dafler and Rita Mastwere called into the office of Respondent President Val-ley and were informed by him that there would be nounion in the shop, and that, if the union came in, hewould close the doors.On Tuesday, June 23, Hall told employee ShirleyHangen that he knew she had signed a union cardbecause everyone in the plant except two people, whomhe named, had signed a card.Shortly after the 4 p.m. shift change6 on June 23, theevening shift was sent home, and the day shift wascalled by telephone and told not to report to work untilthey were notified. No explanation was given any of theemployees other than that the plant was closed, norwere the employees told the length of time for whichthe plant would be closed.ITheRespondent's request for oral argument is hereby denied,as, in ouropinion, the record, including the exceptions and brief, adequately presentsthe issues and positions of the parties.IThe Trial Examiner's Decision is amended in the following respects:The date of June 14 contained in section III is amended to read August 14.The name of Johnson in fn. 8 is amended to read StrangeAlthough the Trial Examiner concludes Kathelene Strange was mterro-gated in violation of Section 8(a)(1) of the Act without citing supportingevidence, ample evidence is contained in the record as will be shown below.4All dates hereinafter are in the year 1970 unless otherwise stated.'Respondent operates two Ohio plants,one in Brookfield and the otherat Englewood.Only the Englewood plant was being organized by the Union.'The Trial Examiner's inference that the change of shifts occurred at4:30 p in. is incorrect,as normal first and second shift hours are 8 a.m.-4p in. and 4 p.m.-12 midnight, respectively Employee G1en,Bowen testified,,he worked an extra half hour daily to compensate for the lunch half hournormally deducted, by_ Respondent191 NLRB No. 69 VALLEY MOLD COMPANY, INC.On the evening of June 23 or 24, Englewood PlantManager Pace paid a social visit to the home of em-ployee Joanne Innis. He told her that the Union wasnot the reason why the plant closed, but that the Com-pany would close the doors before it had a union.On June 26 the employees were called and told toreport the following Monday, June 29.On the morning of July 26, a meeting of the em-ployees was held at the union hall.7 Valley and Pacestationed themselves in a car not far from the union hallwhere they could observe all employees entering andleaving the meeting. Valley told Union Business Repre-sentative James Ronto that he had reason to fire all thepeople at that meeting. Valley and Pace did not leaveuntil after the last employee had left the union hall.Near the end of July, Respondent installed a closedcircuit television and a two-way speaker system. Thetelevision camera covered 95 percent of the plant areaand the speakers were strategically located above em-ployee lunch areas as well as work areas.Shortly before the election Valley's secretary, ZitaSwayne, spoke to employee Kathelene Strange on be-half of, and at the request of, Valley. Mrs. Strange wasinformed that Mr. Valley did not want a union and ifthe union got in he would have to close the shop down.On August 12 an election was held which the Unionwon by a vote of 18-4 with 2 ballots void.On the evening of August 13, Valley, who had beenattendingameeting inWinston-Salem,NorthCarolina, at the time of the election, returned.During the early afternoon of August 14, floor fans,which had been run 24 hours a day in an effort to keepthe employees cool in the unair-conditioned facility,were removed by the day shift foreman, Larry Stone.Generally no explanation for this action was offeredany of the employees and admittedly the fans weredangerous. However, employee Bowen, who offered totie the fans to the ceiling where there would be nodanger from lack of safety shields, was told by theforeman that the action was probably taken because theUnion won the election by such a large majority. Thetemperature inside the plant reached 125 degrees afterthe fans were removed.Shortly after 4 p.m. on August 14, all second shiftemployees were individually informed that they wouldbe required 'to .,sign immediately a document .entitled"Employee Invention and Gonfidentiality Agreement''or they would be41red. No explanation was given any,-employee for the urgency of this document, and it wasnot presented to first shift employees until the followingday or to third shift employees until the followingweek. Two of the four paragraphs read:4992. I WILL DISCLOSE PROMPTLY AND INWRITING TO AN OFFICER OF THE COM-PANY, OR AS DIRECTED BY THE COM-PANY, ALL INVENTIONS OR DISCOVER-IES CAPABLE OF USE IN CONNECTIONWITH THE BUSINESS OF COMPANY, ANDIHEREBY ASSIGN AND AGREE TO AS-SIGN ALL MY RIGHT, TITLE AND INTER-EST IN AND TO ALL DISCOVERIES ANDTO ANY PATENTS THEREON, U. S. OR FOR-EIGN, TO COMPANY OR ITS NOMINEE.4, I AGREE THAT THE SALARY PAID METOGETHER WITH ANY COMPANY BENE-FIT PLANS IN WHICH I PARTICIPATECONSTITUTE FULL AND COMPLETECOMPENSATION TO ME FOR ALL MY OB-LIGATIONS AND SERVICES AND FOR ALLGENERAL AND SPECIFIC ASSIGNMENTSUNDER THIS AGREEMENT, AND THATMY EMPLOYMENT MAY BE TER-MINATED BY ME OR BY COMPANY ATANY TIME.Employee Dorothy Johnson did not understand thedocument, specifically paragraph 4, which seemed toher to "completely nullify the union which had justbeen voted in." She asked to be allowed to wait untilthe next day before signing the document since this washer first job and she was "not familiar with anythinglike this." Pace denied her request, and she was re-quired to clock out. First shift employee Glen Bowenhad just clocked out at 4:33 p.m.' when Pace asked himto read and sign the confidentiality agreement. AsBowen did not understand the impact of paragraph 2,he asked to be allowed to take the document home sohe could digest it better. Pace told him "No, you willhave to sign it now or you can't work here any more,"even though Bowen offered not to return to work untilithad been signed. Third shift employee ArthurStrange came to the plant about this time to pick up hispaycheck. He was asked to sign the agreement, whichwas read to him. He was discharged upon his refusalto sign. Second shift employee Kathelene Strange wasshown the document at the beginning of her shift andasked to sigp it., When she informed Pace she did notunderstand it, she was told she would have to sign it orhe would have to let her go. She asked if she,could takeit'home, and let her husband look it over, returning itsignecL'the next morning, but her request was deniedand she was told to clock out.'The Trial Examiner's reference to a meetingheld on the evening of July°See fn6, supra.26 is incorrect. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDShortly after 1:30 p.m. on August 15, while the out-side temperature was 97 degrees, six female employeesbegan requesting permission of their foreman to leavework, after one employee became physically ill becauseof the heat. The six employees all clocked out within afew minutes of each other with the permission of theonlymanagement official present, Foreman LarryStone. An employee who attempted to contact Pace bytelephone was unsuccessful.On the morning of August 17, Bowen reported towork and clocked in at 8 a.m. as usual. The signedconfidentiality agreement was in his pocket. He offeredthe document to Pace upon his arrival at 9 a.m., butwas told to wait until Valley arrived. When Valleyarrived around lunchtime he immediately informedBowen he no longer had a job and Bowen clocked out.Shortly before 2 p.m. on the afternoon of August 17,Valley began calling in the five female employees wholeftwork early on August 15.9 Each employee wasdischarged that afternoon for failing to notify theproper member of management that they were leaving.Considering the total conduct of Respondent be-tween June 11 and August 17, together with the admit-ted union animus of its president, we find that theevents set forth above were part of a continuous effortto undermine the employees' adherence to and selec-tion of a bargaining representative in violation of Sec-tion 8(a)(1) of the Act. It is in the light of the totalconduct of Respondent that the alleged 8(a)(3) dis-charged must also be viewed.A closer examination of the June 23 layoffs revealsthat Respondent had made reservations for its manage-ment officials to attend a June trade conference thepreceeding February. Respondent had adequate time toprepare itself and its employees for the fact that theplant would be shut down during the time managementofficials were out of town, if that had been its intention.Failure of Respondent to give its employees prior no-tice of an event it well knew would occur; the fact thatmanagement official Hall was not only in town, but atthe Englewood plant during the shutdown; the timingof the shutdown with respect to the union activities ofRespondent's employees together with the threat ofplant closure; and the failure of Respondent to give theemployees any reason for the closure or estimate of itsduration give rise to no other inference than that thesudden plant closure was designed to discourage mem-bership in a labor organization and interfered with theSection 7 rights of the employees in violation of Section8(a)(3) and (1) of the Act, and we so find.10'The employee who became physically ill had not returned to work, andwas still on sick leave at the time of the hearing10The fact that Respondent actually used this period of time to refurbishitsmachinery which admittedly was operating in an inefficient manner, wedeem immatenal in light of the facts presented.Neither are we persuaded,as is the Trial Examiner,that the employees lost little in wages since theyIn defense of its discharge of four employees on, Au-gust 14, Respondent asserts that this action was re-quired because the employees had failed to sign the"Employee Invention and Confidentiality Agreement,"which in turn was a requirement of its prime contrac-tor,R. J. Reynolds Company.The evidence indicates that Reynolds had repeatedlyrequested Respondent to have all its employees sign theconfidentiality agreement, and insure that all new em-ployees sign, at least as early as February 27. All em-ployees of Respondent's Brookville facility had signedthe agreement prior to August 14, as had all manage-ment personnel at the Engelwood plant. There was noneed for the remaining employees at the Englewoodplant to sign, since no "confidential" work was beingdone there. On the afternoon of August 14, Respondentfound that it was unable to produce a new filter, consid-ered "confidential" by Reynolds, at its Brookvillefacility, and was forced to move the necessary equip-ment to Englewood. In order to conform to the require-ments of Reynolds, Respondent requested all those em-ployees who would be present while the sample filterwas being produced, those on the second shift, to signthe agreement immediately. No meeting of the em-ployees was called to explain the circumstances, andthe credible evidence indicates no employee was toldother than that this document had to be signed, or else.Viewing this situation in isolation, we might be in-clined to agree with the Trial Examiner that legitimatebusiness reasons required Respondent to insist that theagreement be immediately signed under penalty of dis-charge. However, since the events of August 14 did notoccur in isolation, neither should they be so viewed.As has been shown, Respondent waged a vigorousantiunion campaign' since it first became aware of itsemployees' union activity. In spite of this, the em-ployees overwhelmingly chose the Union as their bar-gaining representative.In retaliation,Respondentremoved the floor fans from the employees' work area.The resulting atmosphere, as testified to by several wit-nesses, was sheer confusion. This atmosphere prevailedat least through the beginning of the second shift, anditwas in this atmosphere that the confidentiality agree-ment was presented to individual second shift em-ployees.We recognize the duty of Respondent to comply withthe requirements of Reynolds; however, in our view,the action taken of discharging four employees for fail-ing to sign the agreement in the atmosphere in whichitwas presented to them on August 14 far exceededthat necessary to protect Reynolds' interest, and couldwere able to work overtime following their return on June 29. As overtimewages represent payment for additional hours worked,we cannot allow anemployer to justify an illegal layoff and thus mitigate its backpay obligationthrough the use of overtime. VALLEY MOLD COMPANY, INC.only serve to undermine the employees' faith in theirrecently chosen bargaining representative.The protection of Reynolds' interest did not requirethe discharge of first shift employee Bowen when otherfirst shift employees were not required to sign the agree-ment until the following day. The protection of Rey-nolds' interest did not require the discharge of thirdshift employee Arthur Strange when other third shiftemployees were not required to sign the agreementuntil the following week." Nor did the protection ofReynolds' interest require that Johnson and KatheleneStrange not be allowed to leave and return the nextmorning with the document signed.t2We conclude that by its actions of August 14 Re-spondent sought to discourage membership and par-ticipation in the newly chosen bargaining representa-tive of the employees and that the discharges were inviolation of Section 8(a)(3) and (1) of the Act, and weso find.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(3) and (1) ofthe Act in addition to those violations found by theTrial Examiner, we shall order it to cease and desisttherefrom and take certain additional affirmative actionincluding payment to Mary Dafler, Juanita Evans, Eve-lyn Good, Shirley Hangen, Elmer Harden, Joanne In-nis,Dorothy Johnson, Judith Mast, Rita Mast, MaryMeadows, LaDonna Mefford, Gloria Standafer, StellaStone,Kathelene Strange,MarthaWilliams, LanaWoodgeard, and Sylvia Watson a sum of money equalto that which each normally would have earned aswages from June 23, 1970, to June 28, 1970, less netearnings during that period with interest at 6 percentper annum as prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716. We shall also order RespondenttoofferDorothy Johnson, Glen Bowen, ArthurStrange, and Kathelene Strange immediate and fullreinstatement to the jobs they would have occupiedabsent the discriminatory discharges, or if those jobs nolonger exist, to substantially equivalent positions, with-out prejudice to any seniority rights or privileges, andmake each whole for any loss of earnings each mayhave suffered as a result of the discrimination, by pay-ment to each of a sum of money equal to that whicheach normally would have earned as wages from Au-gust 14, 1970, to the date of Respondent's offer ofreinstatement, less net earnings during such period,with backpay and interest thereon to be computed inthe manner prescribed by the Board inF. W. Wool-" Both Bowen and Strange were on their own time when the agreementwas presented to them.` Valley's confidential secretary testified that at least one employee didnot sign the agreement until several weeks later.501worth Company,90 NLRB 289,andIsis Plumbing &Heating Co.,138 NLRB716. Aswe feel that the unfairlabor practices commited by the Respondent are ofsuch a character as to reflect a predisposition on its partto thwart by other means as well employees' efforts toengage in legitimate concerted activities for the purposeof self-organization or other mutual aid or protection,we shall issue a broad order enjoining all forms ofunlawful interference with employee rights guaranteedby Section7 of the Act.ADDITIONAL CONCLUSIONS OF LAWDelete the Trial Examiner's Conclusion of Law 5and add the following:5.By laying off the 17 named discriminatees underthe circumstances previously described, Respondenthas discriminated with respect to their hire and tenureof employment, thereby discouraging membership inthe Union, and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) of theAct.6.By the foregoing conduct, Respondent has alsointerfered with, restrained, and coerced its employeesin the exercise of their statutory rights guaranteed bySection 7 of the Act and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.7.By discharging Dorothy Johnson, Glen Bowen,Arthur Strange, and Kathelene Strange under the cir-cumstances previously described, Respondent has dis-criminated with respect to their hire and tenure ofemployment, thereby discouraging membership in theUnion, and has thereby engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.8.By the foregoing" conduct, Respondent has alsointerfered with, restrained, and coerced its employeesin the exercise of their statutory rights guaranteed bySection 7 of the Act and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.9.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Valley MoldCompany, Inc., Englewood, Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Laying off or discharging employees or otherwisediscriminating in regard to their hire, tenure of employ-ment, or any term or condition of employment, because 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey have engaged in work stoppages or other pro-tected, concerted activity.(b) Engaging in surveillance of the union activities ofits employees.(c)Coercively interrogating its employees with re-gard to their or other employees' union activities.(d) Threatening that the plant would be shut downin the event employees chose to be represtnted by Dis-trict Lodge No. 13 of the International Association ofMachinists and Aerospace Workers, AFL-CIO.(e) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsto self-organization,to join, form,or assist the Unionor any other labor organization,to bargain collectivelythrough a representative of their own choosing, and toengage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection or torefrain therefrom.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a) Offer to Dorothy Johnson, Glen Bowen, ArthurStrange,and Kathelene Strange immediate and fullreinstatement to the jobs they would have occupiedabsent the discrimination against them or, if those jobsno longer exist,to substantially equivalent positions,without prejudice to seniority rights or privileges, andmake them whole for any loss of pay suffered by reasonof the discrimination against them by their dischargeon August 14 in accordance with the method set forthabove in the section entitled"The Remedy."(b) Notify immediately the above-named individuals,if presently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement,upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(c)Make whole the 7 discriminatees named in theremedy for any loss they may have suffered by reasonof the discriminatory layoff in accordance with themethod set forth above in the section entitled "TheRemedy."(d)Make whole Shirley Hangen,Mary Dafler,Joanne Innis,Eula Brown,and Lana Woodgeard forany loss they may have suffered by reason of the dis-crimination against them in the mannerset forth in thesection of the Trial Examiner's Decision entitled "TheRemedy."(e) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports,and all otherrecords necessary to analyze the amount of backpaydue under the termsof this Order.(f) Post at its plant in Englewood,Ohio, copies of theattached notice marked"Appendix.""Copies of saidnotice, on forms provided by theRegionalDirector forRegion 9,after being duly signed by the Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecu-tive days thereof,in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced, orcovered by any othermaterial.(g)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHERORDERED that those portions of thecomplaint as to which no violations have been foundare hereby dismissed." In the eventthat thisOrder is enforced by a Judgmentof a UnitedStates Courtof Appeals, the wordsin the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through represent-atives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL offer to Dorothy Johnson, GlenBowen,Arthur Strange,and Kathelene Strangeimmediate and full reinstatement'to the jobs theywould have occupied absent the discriminationagainst them or, if those jobs no longer exist, tosubstantially equivalent positions,without preju-dice to any seniority rights or privileges, and WEWILLmake up to them the pay they lost, sincetheir discharge on August 14, with 6 percent inter-est.WE WILLreimburseMary Dafler, JuanitaEvans,EvelynGood,ShirleyHangen, ElmerHarden,Joanne Innis, Dorothy Johnson,JudithMast,Rita Mast,Mary Meadows, LaDonna Me-fford,Gloria Standafer,Stella Stone,KatheleneStrange,Martha Williams,Lana Woodgeard, andSylvia Watson for any loss they may have suffered VALLEY MOLD COMPANY, INC.503by reason of their discriminatory layoff with 6percent interest.WE WILL pay ShirleyHangen,Mary Dafler,Joanne Innis, Eula Brown, and Lana Woodgeardfor the earnings they lost as a result of their dis-charge on August 17, 1970, plus 6 percent interest.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT interrogate the employees coer-civelywith regard to their union activities northreaten them with loss of their jobs if the Uniongets into the plant or if they engage in union activi-ties.WE WILL NOTengage in surveillance of theunion activities of our employees.WE WILL NOT threaten that the plant would beshut down in the event employees chose to berepresented by District Lodge No. 13 of the Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organiza-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights set forth above.VALLEY MOLDCOMPANY, INC.DatedBy(Representative)(Title)We will notify immediately the above-named individu-als, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, upon- application after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice, Room 2407 Federal OfficeBuilding,550 MainStreet,Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL. Trial Examiner: On July 14, 1970,1 DistrictLodge No. 13 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, hereinafter called the'All dates hereinafter are in the year 1970 unless otherwise stated.Union, filed a charge alleging that Valley Mold Company,Inc.,. hereinafter called Respondent, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended, byvarious acts of threats, interrogation, discrimination and sur-veillance and by laying off its employees because of theirunion activities.On August 27, the Union filed a secondcharge (Case 9-CA-581 1) against Respondent alleging viola-tions of Section 8(a)(1), (3) and (5) of the Act in that Re-spondent terminated eight named employees and refused' tobargain collectively with the Union. On August 31, the Gen-eral Counsel, by the Regional Director for Region 9 of theNational Labor Relations Board (Cincinnati, Ohio), issued acomplaint alleging that Respondent violated Section 8(a)(3)by laying off its employees on June 23, and Section 8(a)(1) bythe same conduct and by acts of threats and interrogation ofemployees concerning their union activities. On October 14the said Regional Director issued a complaint on the secondcharge alleging additional acts of discrimination in that Re-spondent discharged eight named employees and additionalacts or interference, restraint and coercion consisting ofthreats, interrogation and surveillance of employees' unionactivities.On the same day the Regional Director issued anorder consolidating the two cases. On September 10 and Oc-tober 20, respectively, Respondent answered the two com-plaints admitting the jurisdictional allegations and denyingthe commission of the unfair labor practices alleged. On theissues thus joined the matter came on for hearing before meinDayton, Ohio, on November 12 and 13. All parties wererepresented and had an opportunity to adduce evidence, tocallwitnesses, to argue on the record and to submit briefs.The parties waived oral argument at the close of the hearing.Briefs have been filed by the General Counsel and the Re-spondent.At the hearing the General Counsel amended the com-plaint by deleting the names of some of the employees allegedto have been discriminated against by the layoff on June 23and adding two additional names thereto. Respondent admit-ted the layoff of the employees but denied the motivationattributed to it by the General Counsel. On the record hereinand in consideration of the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation with two plants, one inBrookfield,Ohio,where it engages in the design and buildingof injection molding tools and one in Englewood, Ohio, whereit produces plastic products. Respondent from its Ohio enter-prise annually imports into the State of Ohio and exportsfrom the State of Ohio products valued in excess of $50,000.Respondent is an employer within the meaning of Section2(2) of the Act,engaged in commerce as defined in Section2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAt its Englewood plant Respondent is engaged in themanufacture of plastic products by the injection moldingmethod.Apparently its chief product, perhaps its onlyproduct, is plastic filters which it manufactures for the R. J.Reynolds Tobacco Company for use in cigarettes. There aresome 25 to 30 employees, including 3 foremen and 3 assistantforemen (the latter apparently are not supervisory in nature).Sometime prior to June 11 the Union engaged in an organiz-ing campaign among the employees. The campaign came to 504DECISIONSOF NATIONALLABOR RELATIONS BOARDthe attention of Respondent which immediately reacted byattempting to ascertain the extent of its success and to contestit.On June 11, according to the testimony of employee Good,she was taken to Respondent's Brookfield plant where shewas interviewed in an automobile by William Hall, the plantmanager. During the interview Hall asked if union cards werebeing passed out, who started the Union and whether Mrs.Good was involved in the union organization. She informedhim that she did not know who started it. Hall discussed thepossible consequences of the Union coming into the plant andremarked that if the Union came in that the doors to the plantwould be closed. The conversation lasted about 45 minutes.The next day Hall interrogated another employee, JuanitaEvans, in approximately the same fashion.Hall admitted the conversation with Evelyn Good, statedthat he had no recollection of such a conversation withJuanita Evans but testified that had an almost identical con-versation with Mary Dafler.On June 12 the Union filed a petition for an election in aproduction and maintenance unit.On or about June 19 Mrs. Dafler and Rita Mast, anotheremployee, were interviewed by Earl Valley, the president ofthe corporation, in his office.' In this interview Valley told theladies that Shirley Van Dyke, another employee, did notreceive a 50-cent hourly raise but that she was worth it, thathe knew that there was talk of the Union, that there wouldbe no union in the shop and that if the Union came in hewould close the doors. He displayed to them a contract withthe Reynolds Tobacco Company which provided that it couldbe rescinded on 30 days' notice by either party and showedthem a profit-and-loss statement showing that the corpora-tion had a net profit in the prior year of less than $1,000.On June 23 at the close of the first shift at approximately4:30 p.m., the employees arriving for the second shift wereinformed that the plant was closed and they should go home.The employees who had already gone home from the firstshift were called and told not to report to work the followingday, that the plant was closed. No explanation was given anyof the employees.The following day Superintendent Pace was at the home ofemployee Joanne Innis on a social occasion. Miss Innis askedPace whether the layoff was occasioned by the union organi-zation.He said it was not but there would not be a union inthe Company, the Company would close the doors beforethey had a union. On Friday, June 26, the employees weretelephoned and told to report back to work the followingMonday.'President Valley testified that efficiency in the shop hadbeen decreasing as a result of the fact that certain portions ofthe machines, identified as the cavities, which are inserted inthemold cores were becoming worn, also that the moldsneeded refurbishment. Because during the week of June 23 allof the management of the Company was supposed to be at atrade convention in South Carolina, he determined that theplant should be shut down and the machines refurbished sothat on the return of himself and the other managerial person-nel more efficient production could resume.3The only substantial difference in the accounts of Mrs. Dafler and Mr.Valley concerned how the ladies got to his office. According to Mrs. Dafler,she was called into Valley's office by Superintendent Pace, according to Mr.Valley, she came to his office to ask whether a fellow employee had receiveda 50-cent hourly raise.'At least one employee testified that she reported back to work on June26; however,the circumstances would seem to indicate that she was in errorin this regard.Valley's testimony with regard to the inefficiency of theplant prior to June 23 was substantiated by that of Mrs.Dafler and other employees. It appears that while the em-ployees were laid off a crew consisting of the foremen andtheirassistantsworked under the supervision of Hall, theplant managerfrom the Brookfield plant. Hall testified thatduring the period between June 23 and 28 all of the machineswere refurbished and new cavities installed. As a result, whenthe plant reopened on the following Monday, production wasmeasured and it was determined that efficiency had beenraised from around 60 percent to something over 96 percent.On the evening of July 26 the Union held a meeting ofRespondent's employees. During the course of the meetingJamesRonto, the Union's organizer, was informed that Presi-dent Valley and Superintendent Pace were in a car parkedoutside the union hall. He went out and accosted them anda conversation ensued in the course of which they asked ifthey could attend the meeting and he told them they couldnot. They stayed through the meeting and left after the lastemployees left. At about the same time Respondent caused aclosed circuit television monitor to be set up in the shopequipped with a "fish eye" lens which enabled any personsitting in the office where the receiving set was located tomoniter up to 95 percent of the plant floor. Also at that timeloudspeakers were set up in the plant which contained con-cealed microphones which enabled any person in the office tohear what was being said in the plant at two locations whereemployees normally gathered. The General Counsel contendsthat the television and microphones were installed for thepurpose ofsurveillanceof employees in the plant.On July 30 a consent-election agreement was signed byRespondent and the Union providing for an election to beconducted on August 12. The election resulted in 18 votescast for the Union, 2 void ballots and 4 votes cast againstrepresentation.The second day thereafter all of the fans in theplant were removed. The only explanation for this act wasthat some of them were dangerous because they lacked ade-quate guards. Inasmuch as the weather at this time was warmand the plant was warmer, because of the necessity of heatingthe plastic for use in the moldingmachines, the temperaturein the plant became oppressive to the employees. On the sameday, August 14, all employees in the plant were required tosigndocuments referredto asinvention and confidentialityagreements,whichin essenceprovided that each employeewould disclose any inventions or discoveries and assign all hisinterest in such to the Company and he will maintain confi-dencein all mattersrelating to the business of the Companywhich was of a secret or confidentialnature.The Respondentproduced evidence that suchagreementshad been in use bythe Company for at least 2 years and that all employees at theBrookfield plant had already signed them. Respondent'spresident, Valley, testified that it was required by the Rey-nolds Company that the Respondent's employees sign theseagreementsbefore they worked on a new filter then beingdeveloped by Respondent for the Reynolds Company. Ac-cording to Valley's testimony, he determined that the em-ployees in the Englewood plant would haveto signthe docu-ments during the afternoon of June 14 when he moved amachine containingmolds for the new filters from the otherplant in order to produce prototypes at the Englewood plant.He testified, corroborated by his secretary, that the decisionto have all employees sign these documents was made duringthe afternoon of August 14. Four employees declined to signthe agreementson that date and were discharged. These fouremployees, Johnson, Bowen, Arthur Strange, and KatheleneStrange, were confused by the terminology and asked for anopportunity to consider the matter further but were dis-charged summarily. Two of them later attempted to return VALLEYMOLD COMPANY,INC.505to work after signing the documents but they were not per-mitted to do so.On Saturday, August 15 employee Van Dyke became ill,possibly because of the heat, and was seen to vomit as shemade for the restroom. Five other employees, Dafler, Innis,Hangen, Brown, and Woodgeard, within the space of a fewminutes individually went to Foreman Larry Stone and in-formed him that they were sick. He permitted each of themto leave and they did so. Mrs. Dafler attempted to call PlantSuperintendent Pace whom she believed to be at Valley'shome but was unable to reach him. Pace testified that in factthe foreman had attempted to reach him and was unable todo so, but that the foreman called the office supervisor whoknew where to find Pace and called and told him that the girlshad left. The following Monday morning, August 17, Pacecalled each of the five women' into Valley's office whereValley asked each of them why they went home on Saturday.Pace then discharged them. Pace told some if not all of themthat they were discharged because they had not told theproper member of management that they were leaving. Pacetestified, however, that he discharged them because he did not"find any sincere legitimate excuses." None of the employeesfurnished doctors' excuses. He also testified that he told MissInnis that he thought she had let him down being involvedin a group that walked out and that he could not allow thatkind of condition to continue.5President Valley testified that he had Pace call the fivewomen into his office on Monday, August 17, and he askedeach of them what happened to them on Saturday. They allsaid they were sick. He asked them if they went to the doctor.They all said they did not. He testified also that he offeredeach of them reinstatement on September 10. A letter wasmailed to each offering unconditional reinstatement com-mencing September 14.6Discussion and ConclusionsIt is not denied that the incidents of interrogation andthreats, as well as the surveillance set forth above, actuallytook place and in fact Respondent'switnesses testified toincidents in addition to those alleged in the complaint andsupported by General Counsel's evidence. I find that by theinterrogation of employees Good, Evans, Dafler, Mast, Ar-thur Strange and Kathelene. Strange by Respondent's topmanagement and and by the reiterated threats to shut downin the event the Union came in, Respondent independentlyviolated Section 8(a)(1) of the Act. In addition, I find that bythe surveillance of the union meeting on July 26 and by theinstallation of the television monitor and microphone system,Respondent attempted additional surveillance of its em-ployees in the activities in which they may have engaged inthe plant.The General Counsel contends that the layoff of all em-ployees during the week of June 23 violated Section 8(a)(3)of the Act. It is clear that the machinery had gotten into badshape.Respondent normally ran six machines and had aseventh available as a spare in the event one of the six brokedown, a frequent occurrence. The General Counsel contendsthat Respondent could have repaired the machines one at atime without laying off all of the employees.4Mrs. Van Dyke did not return and in fact at the time of the hearing wasstill on sick leave.'There appears to be no plant rule requiring persons who are sick topresent doctors'excuses. Pace testifiedthat usuallythe employees did sowithout being told to.6It appears that the employees went on strike sometime after August 17and were still on strike on September 16.My function is not to decide whether Respondent con-ducted its business in the most advantageous means butwhether it acted to the employees' disadvantagein retaliationfor or for the purpose of discriminating against them becauseof their union activities. It is undenied that while the em-ployees lost several days of work during the repair of themachines most if not all of the wages that they would havelost thereby were made up to them by the fact that they werepermitted overtime work in the ensuing week as a result ofwhich each employee received 9 days' pay for, the week'swork. The increase in the efficiency of the machines appearsto corroborate the testimony of Respondent that the repairswere necessary. In addition, the factor that all of the topmanagement of Respondent were at a trade convention inSouth Carolina during that week supports Respondent's de-fense. I find that the record does not contain sufficient evi-dence to override Respondent's defense which appears to besubstantiated by the record as a whole. Accordingly, I shalldismiss the complaint insofar as it alleges a violation in theJune 23 layoff.The General Counsel contends that by the discharge ofemployees Johnson, Bowen, and Arthur and KatheleneStrange for refusing to sign the confidentiality agreement,Respondent violated Section 8(a)(3) of the Act. There is nocontradiction to Respondent's evidence that the necessity forsigning the confidentiality agreement was imposed on Re-spondent by Reynolds, Respondent'sprincipal customer.Equally it is clear that prior to the occasion when the newlydeveloped filter was placed in production at the Englewoodplant no effort had been made to have the employees at theEnglewood plant sign these documents, at least within thememory of those witnesses who took the stand.It is equallyclear that the four employees who declined to sign the docu-ment, although it appears that they are all members of thesame family, were not acting in concert in any respect or thatRespondent had any occasion to consider that they wereacting in concert.Each of the employees declined at firstrequest and after repeated explanations and requests to signthe document and each of them was discharged in his turn.'In the absence of any surrounding circumstances indicat-ing that the actions of Respondent in discharging the fouremployees who refused to sign the agreement was motivatedby antiunion considerations and in the absence of any evi-dence that these four were in any way outstanding in theirunion' activities,9 I cannot conclude that the General Counselhas proved by a preponderance of the evidence that the dis-charges were unlawful under the Act. Accordingly, I shallrecommendthatthe complaint be dismissed with regard tothatallegation.Finally with regard to the five women who were dischargedon August 17 for leaving work on August 15, the GeneralCounsel contends that their discharges were violative underthe Act and Respondent contends that they were dischargedArthur Strange is Kathelene's son.An inconsistent factor appearshere. ArthurStrange testified that he wasasked at noon on August 14 to sign the document and was discharged whenhe refused to do so on that occasion.PresidentValley and hissecretary, ZitaSwayne, both testified that the order by Valley to have the confidentialityagreements signed immediately was issued shortly before the machine wasbrought to the plant and that this took place in the afternoon. No explana-tion appears for the fact that Johnson was asked to sign it at noon. In theabsenceof anyother suspicious circumstances,I can conclude only thateither Strange was mistaken in his testimony that he went to the plant atnoon for his paycheck or Valley and Swayne were mistaken that the hourat which Valley decided to give the order to have the confidentiality agree-ments signed was earlier than they recall.'I do not ignore the fact that Bowen was elected shop steward; it doesnot appear that he ever took any action as a result of his election to that post. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor cause. It is clear from the testimony of Pace and from thesurrounding circumstances that Respondent discharged thefive women because it disbelieved their story that they weresick and considered that they had acted in concert to stagea wildcat walkout.Pace as much as said so to Miss Innis,according to his own testimony. I do not consider it necessaryto determine whether in fact the ladies were sick. Under allthe circumstances I think it quite likely that they were. Mrs.Daffier testified that after she left the plant she heard on herautomobile radio that the outside temperature was 97 degreesand everyone agreed that the temperature within the plantwas always considerably warmer than outside the plant. Inaddition, the fans had been removed only the day before andno other provision had been made for cooling or giving anycomfort to the employees. But, on the other hand, the factthat they left all within a few minutes could very well raisethe inference that their action constituted a concerted protestagainst the working conditions. I consider the avowed reasongiven the employees that they were discharged either forfailure to notify the proper supervisory employee, when it isclear that they notified the only supervisory employee whowas available to them, or that they failed to bring a doctor'scertificate, when it is admitted that doctors' certificates hadnever been rigidly required of the employees, to be no morethan pretext. The question then remains whether it is viola-tive for Respondent to discharge the employees for engagingin a wildcat strike. It must be recalled that the election hadalready taken place and the Union had won it; the certifica-tion had not yet issued at the time of the occurrence. The dutyof the Employer was to bargain with the Union. Under thesecircumstances the Board has sometimes found that em-ployees who go on strike not called by their collective-bar-gaining agent engage in an unprotected activity. However,under the circumstances that the work stoppage is not incon-sistent with the collective-bargaining agent and does not serveto undercut it in its representation duty, the fact that it is a"wildcat," in that it is not called by the Union, does notremove its protection.10 I find that Respondent discharged theemployees for engaging in protected, concerted activity inviolation of Section 8(a)(3) of the Act." and I shall recom-mend that they be made whole for any pay they lost as a resultof its action.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like andrelated invasions of employees' Section 7 rights, to take cer-tain affirmative action including the payment to employeesShirley Hangen, Mary Dafler, Joanne Innis, Eula Brown andLana Woodgeard backpay for the period between August 17,1970, and September 14, 1970, plus the interest at 6 percentper annum as prescribed inIsis Plumbing & HeatingCo., 138NLRB 716, and to post appropriate notices.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAw1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Actand is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.Respondent discriminatorily laid off Shirley Hangen,Mary Dafler, Joanne Innis, Eula Brown'and Lana Wood-geard in retaliation for their protected,concerted activities inviolation Section 8(a)(3) and(1) of the Act.4.By interferingwith,restraining and coercing its em-ployees in the exerciseof therights guaranteed in Section 7of the Act, theRespondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findingsof factand conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:"ORDERRespondent ValleyMold Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discharging employees for engaging in work stoppagesor other protected, concerted activity.(b) Engaging in surveillance,of the union activity of itsemployees.(c)Coercively interrogating its employees with regard totheir or other employees' union activities.(d) Threatening that the plant would be shut down in theevent employees chose to be represented by District LodgeNo. 13 of the International Association of Machinists andAerospace Workers, AFL-CIO.(e) In any like or similar manner interfering with, restrain-ing or coercing its employees in the exercise of their rights toself-organization, to join, form or assist the Union or anyother labor organization, to bargain collectively through arepresentative of their own choosing and to engage in con-certed activities for the purpose of collective bargaining orother mutual aid or protection or to refrain therefrom.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Make whole Shirley Hangen, Mary Dafler, Joanne In-nis, Eula Brown and Lana Woodgeard for any loss they mayhave suffered by reason of the discrimination against them inthe manner set forth in the section of this Decision entitled"The Remedy."(b)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toSee discussion inLee ConsaulCo.,175 NLRB No. 93" It is irrelevant whether Respondent was mistaken or not.SystemAnalyzer Corp.,171 NLRB No. 11.11The recordreveals that the five ladies were offered reinstatement onSeptember 10 effective September 14. This serves to toll the backpay liabil-ity.11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes. VALLEY MOLD COMPANY, INC.507analyze theamountof backpay due under the terms of thisrecommended Order.(c) Post at its plant in Englewood, Ohio, copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 9,after being duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken tocomplyherewith."IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not hereinabove specifi-cally found." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD."15In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."To form, join or help unionsTo bargain collectively through representativesof their own choosingTo act together for collectivebargainingor othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with, re-strainsor coerces employees with respect to these rights.WE WILL NOT interrogate the employees coercivelywith regard to their union activities nor threaten themwith loss of their jobs if the Union gets into the plant orif they engage in union activities.WE WILL NOTengagein surveillance of theunion ac-tivities of our employees.WE WILL NOT threaten that the plant would be shutdown in the event employees chose to be respresented byDistrict Lodge No. 13 of the International Associationof Machinists and Aerospace Workers, AFL-CIO, orany other labororganization.WE WILL pay ShirleyHangen,Mary Dafler,JoanneInnis,Eula Brown and Lana Woodgeard for the earn-ings they lost as a result of their discharge on August 17,1970, plus 6 percent interest.WE WILL NOT in any like orsimilar manner interferewith, restrain or coerce our employees in the exercise oftheir rights set forth above.VALLEY MOLDCOMPANY, INC.(Employer)APPENDIXNOTICEToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to give evidence,The National Labor Relations Board has found that we vi-olated the National Labor Relations Act and has ordered usto post this notice.The Act gives all employees these rights:To engage in self-organizationDatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407 Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.